Title: From Thomas Boylston Adams to Thomas Cadwalader, 13 November 1816
From: Adams, Thomas Boylston
To: Cadwalader, Thomas



Dear Sir,
Steam Boat Connecticut Sunday Morng

I am now two thirds of my journey homeward having left Philadelphia on the 8th: instant, and travelled with great expedition.
Having written thus far, and finding the tremulous motion of the Steam-boat, in concert with my nervous system, too unstable for a friendly communication, I broke off and surrendered my tools into the hands of a friend, who was very impatient to write to his wife, he being two hundred miles farther from home than myself. I thought it proper, that the first letter I should write after leaving your City, should be to thank you for your friendly invitation to make your house my house, and for the equal mark of hospitality in permitting me to do as I must. There are no surer indications of sincerity, in social intercourse than the entire seclusion of mere forms; there is a threshold beyond which presumption may not pass. I have only to congratulate myself, that I saw so much of yourself & family, during my short stay, without being an inmate.
My journey was prosperous, pleasant & rapid beyond any of my former experience, being accomplished in the short space of 76 hours from Philadelphia to Boston, including stops. I reached Boston at 12 oClock on Monday, and my own Threshold, in Quincy, at 5 in the afternoon, having the pleasure to find my wife and children in perfect health. The Ode—“Vehiculo,” most fundamentally impressed. Now, my friend, when you visit these parts, do remember that the freedom I claim shall be cheerfully extended to yourself & friends, by / Your’s truly  
Thomas B. Adams